Citation Nr: 1038734	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1993, from March 2003 to July 2003, from March 2004 to July 2004, 
and from August 2004 to November 2005.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for hypertension.  The Veteran disagreed, and this 
matter is properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in 
August 2010.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed hypertension in Iraq as a 
result of having to eat meals ready to eat (MRE's) on a daily 
basis on convoys and in combat situations.  He asserts that he 
had symptoms of chronic dizziness, headaches, fatigue, nose 
bleeds, blurred vision, and tingling in his arms and face, which 
were not addressed as he only received basic medical care while 
in Iraq.  He thought the symptoms were due to the heat but now 
believes the symptoms were related to his hypertension.

The Veteran's claim files does not contain all of his service 
treatment records, which are needed to determine whether there is 
a nexus between the Veteran's hypertension and his active 
service.  The Board notes that previous requests were made to the 
Records Management Center (RMC) and the Veteran's Reserve unit 
for the Veteran's service treatment records.  Because the request 
was made shortly after the Veteran separated from the reserves, 
it appears that all of the service treatment records were not 
available at the time of the request.  Thus, the Board finds that 
the claim for entitlement for service connection for hypertension 
must be remanded so that all service treatment records may be 
obtained.  

In light of the need to attempt to obtain additional service 
treatment records, another VA examination report should be 
obtained in order to fully address the claimed hypertension and 
its relationship to service.  It is noted that the June 2006 VA 
general medical examination did not address the claimed 
hypertension.  Any additional VA or private treatment records 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to request that he 
identify any post-service treatment 
records related to the claimed 
hypertension condition.  Any necessary 
release forms should be obtained.  The RO 
should also obtain any VA treatment 
records dated after January 2008.  The RO 
should attempt to obtain all identified 
records.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

2.	Request service treatment records from the 
appropriate sources to include the RMC, 
National Personnel Records Center (NPRC) 
and the Veteran's reserve unit,  for all 
periods of active duty, including from 
March 2003 to July 2003; March 2004 to 
July 2004; and August 2004 to November 
2005.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

3.	Then, schedule the Veteran for the 
appropriate examination.  The claims 
folder must be made available to the 
examiner.  The examiner is requested to 
review the records and should specifically 
provide an opinion as to etiology of the 
Veteran's hypertension.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner should 
set forth an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently diagnosed hypertension had its 
onset in service or is otherwise related 
to service.  A complete rationale must be 
provided for each opinion expressed.  

4.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

